Mr. Justice Waterman delivered the opinion of the court. The court erred in sustaining the objection to the admission of the letter written by one of the defendants. Under the evidence it was admissible as tending to show that no complaint was then being made as to the article that had been furnished. The defense, apparently, was that the coping around the monument was not what it should have been. Admissions by a party to the record, if pertinent, are admissible against him. G-reenleaf on Evidence, Sec. 171-172-173-174. Other errors are assigned, some of which appear to be well taken; but as they are not likely to occur upon another trial, it is unnecessary to discuss them. The judgment of the Circuit Court is reversed and the cause remanded.